DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 5/17/2022. The application has been amended as follows: 

Withdrawn claims 3-5, 10-11, & 14-16 are cancelled.

Reasons for Allowance
Claims 1, 6-9, 12, & 17 are allowed.


The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art fails to teach or suggest, “a compensation calculation circuit, coupled to the variance calculation circuit to receive the difference value and configured to convert the difference value to a function value, wherein the compensation calculation circuit determines whether to increase or decrease the current sub-pixel data by the function value according to a polarity corresponding to the same frame period, so as to generate compensated sub-pixel data, wherein the compensation calculation circuit converts the difference value to the function value by applying an equation FV=|DV|*|DV|/GLmax, wherein FV represents the function value, DV represents the difference value, and GLmax represents a grayscale resolution”, as claimed. 
As to claim 12, the prior art fails to teach or suggest, “determining, by the compensation calculation circuit, whether to increase or decrease the current sub-pixel data by the function value according to a polarity corresponding to the same frame period to generate compensated sub-pixel data, wherein the step of converting the difference value to the function value comprises: applying, by the compensation calculation circuit, an equation FV=|DV|*|DV|/GLmax to convert the difference value to the function value, wherein FV represents the function value, DV represents the difference value, and GLmax represents a grayscale resolution”, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694